Citation Nr: 1724150	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  13-23 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Barbara R. Lincoln


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1976 to July 1980.  He died in October 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the Department of Veterans Affairs (VA) Pension Center in St. Paul, Minnesota.  The Board remanded the case in August 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

The Board remanded the appellant's claim in August 2016 to obtain new releases of information for nine separate providers/facilities.  The remand specifically named these providers/facilities.  The AOJ sent the appellant a letter in November 2016 asking her to submit new releases of information for only six of these providers/facilities.  The appellant returned signed releases for these identified providers/facilities, but did not provide signed releases for the additional private treatment records identified in the Board's remand.  As the AOJ failed to request new releases of information for these remaining providers/facilities or make any other attempt to obtain these records, the Board finds that the AOJ has not substantially complied with the August 2016 remand directives and the case must be remanded to attempt to obtain these records.  See Stegall v. West, 11 Vet. App. 268 (1998).



Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant and ask her to provide a signed release of information for any outstanding treatment records relating to her claim.  The AOJ must specifically identify and request a signed release of information for (1) Dr. N. Tajong, (2) Southeast Texas Gastroenterology Associates, and (3) Southeast Texas Cardiology Associates.  If the appellant returns a completed release of information, the AOJ should obtain these records and associate them with the claims file.  

2.  After completing the above action, the appellant's claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the appellant and her representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




